Supreme Court

                                                                   No. 2013-178-Appeal.



                Lisa M. Bartone                     :

                       v.                           :

  Mortgage Electronic Registration Systems,         :
                 Inc., et al.                       :


                                           ORDER


       The plaintiff, Lisa M. Bartone, appeals from the entry of summary judgment in favor of

the defendants Mortgage Electronic Registration Systems, Inc. and OneWest Bank, FSB. This

case came before the Supreme Court at a session in conference pursuant to Article I, Rule

12A(3)(b) of the Supreme Court Rules of Appellate Procedure. At this time, we proceed to

decide this case without further briefing and argument.

       This appeal is not properly before the Court. Under “[Article I,] Rule 4(a) [of the

Supreme Court Rules of Appellate Procedure], a notice of appeal must be filed ‘within twenty

(20) days of the date of the entry of the judgment.’” Iozzi v. City of Cranston, 52 A.3d 585,

588 (R.I. 2012) (quoting Rule 4(a)). “It is well settled that ‘the time specified in Rule 4(a) is

mandatory, and that once the prescribed time has passed there can be no review by way of

appeal.’”   Id. (quoting Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006)

(mem.)). The plaintiff in the instant case filed her notice of appeal on May 7, 2013, more than

twenty days after partial final judgment under Rule 54(b) of the Superior Court Rules of Civil

Procedure was entered on April 10, 2013. Thus, the plaintiff’s notice of appeal was untimely.




                                                1
Because the notice of appeal was not filed in a timely fashion, this case must be dismissed

without consideration of the substantive issues on appeal.

       Accordingly, the plaintiff’s appeal is denied and dismissed.


       Entered as an order of this Court on this 25th day of September, 2014.


                                             By Order,



                                                             /s/
                                             Clerk




                                                2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Lisa M. Bartone v. Mortgage Electronic Registration Systems,
                    Inc., et al.

CASE NO:            No. 2013-178-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiff: George E. Babcock, Esq.

                    For Defendants: Paul J. Bogosian, Jr., Esq.